Citation Nr: 0943653	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-17 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial schedular disability rating in 
excess of 50 percent for a bilateral hearing loss disability.  

2.  Entitlement to an extraschedular disability rating in 
excess of 50 percent for a bilateral hearing loss disability.  

3.  Entitlement to an effective date earlier than March 31, 
2004 for service connection for a bilateral hearing loss 
disability and a 50 percent rating.  

4.  Entitlement to a schedular disability rating in excess of 
30 percent for duodenal deformity with associated 
hypermotility.  

5.  Entitlement to an extraschedular disability rating in 
excess of 30 percent for duodenal deformity with associated 
hypermotility.  

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  An October 1976 RO decision granted service 
connection for the Veteran's right ear hearing loss and 
denied service connection for a hearing loss in the left ear.  
The current appeal arises from a May 2006 rating decision by 
the RO that continued a 10 percent rating for a right ear 
hearing loss, denied reopening a claim for service connection 
for a left ear hearing loss, and continued a 10 percent 
rating for duodenal deformity with associated hypermotility.  
In April 2009, a Decision Review Officer (DRO) granted 
compensation for the left ear hearing loss under the 
provisions of 38 U.S.C.A. § 1160 and assigned a 50 percent 
rating.  The DRO also increased the evaluation for duodenal 
deformity with associated hypermotility from 10 percent to 30 
percent.  

In September 2009 a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

The issues pertaining to extraschedular rating, earlier 
effective dates, and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected bilateral hearing loss disability 
is manifested in the right ear by a pure tone threshold 
average of 76.25 decibels with discrimination ability of 40 
percent (numeric designation IX); and in the left ear by a 
pure tone threshold average of 71.25 decibels with 
discrimination ability of 60 percent (numeric designation 
VII).    

2.  The service-connected duodenal deformity with associated 
hypermotility is not manifested by objective manifestations, 
such as anemia or weight loss.  The Veteran does not 
currently have recurrent incapacitating episodes averaging 10 
days or more in duration, at least four or more times a year.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular disability rating 
in excess of 50 percent for a bilateral hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and 
Code 6100 (2009).  

2.  The criteria for a schedular disability rating in excess 
of 30 percent for duodenal deformity with associated 
hypermotility have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, § 4.114, and 
Codes 7305, 7319 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A letter  from the RO dated in February 2006 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
May 2006.  The Board also notes that details of the rating 
criteria were provided in April 2007.  The notice required by 
the Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake; 22 Vet. App. 37 (2008) was sent to the 
Veteran in May 2008.  Thereafter, the appellant was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the RO readjudicated the 
case by way of a DRO decision and supplemental statement of 
the case issued in April 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  Social Security Administration medical records 
have been obtained.  The Veteran has had a videoconference 
hearing and a VA examination.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of these 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(d) (2009).  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85, Code 6100 (2009).  The Court has 
noted that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

On private audiological evaluation, in November 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
90
80
80
100
87.5
Left
40
65
70
80
63.75

Speech audiometry revealed speech recognition ability of 64 
percent correct in the right ear and 92 percent correct for 
the left ear.  These audiologic results produce a numeric 
designation of "VIII" for the right ear and "II" for the 
left ear.  38 C.F.R. § 4.85, Table VI.  When these numeric 
designations are applied to the rating criteria, the result 
is a 10 percent rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2009).  

In December 2005, letters from private otorhinolaryngologist, 
K. M. G., M.D., discussed the possible vascular causes for 
the Veteran's hearing loss.  On private audiological 
evaluation, in December 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Left
50
60
65
70
61.25

Speech audiometry revealed speech recognition ability of 88 
percent correct in the left ear.  These audiologic results 
produce a numeric designation of "III" for the left ear.  
38 C.F.R. § 4.85, Table VI.  When this numeric designation is 
applied to the rating criteria, the result, for the left ear 
alone, is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2009).  

Audiometry at a private facility, in January 2006, showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
80
80
75
90
81.25
Left
55
60
60
80
63.75

Speech discrimination was reported to be 60 percent in the 
left ear and 20 percent in the right ear.  These audiologic 
results produce a numeric designation of "IX" for the right 
ear and "VI" for the left ear.  38 C.F.R. § 4.85, Table VI.  
When these numeric designations are applied to the rating 
criteria, the result is a 40 percent rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2009).  

Private audiological evaluation, in February 2006, showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
35
40
40
55
42.5
Left
40
40
45
50
43.75

CNC speech recognition testing was not reported.  It was 
commented that sound field aided testing suggested good to 
fair access the conversational level speech in both ears.  

On the authorized VA audiological evaluation, in April 2006, 
pure tone thresholds and speech audiometry were attempted 
without a successful outcome, bilaterally.  



On the authorized VA audiological evaluation, in February 
2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
85
65
75
80
76.25
Left
65
65
70
85
71.25

Speech audiometry revealed speech recognition ability of 40 
percent correct in the right ear and 60 percent correct for 
the left ear.  These audiologic results produce a numeric 
designation of "IX" for the right ear and "VII" for the 
left ear.  38 C.F.R. § 4.85, Table VI.  When these numeric 
designations are applied to the rating criteria, the result 
is a 50 percent rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2009).  

In September 2009, the Veteran provided sworn testimony in a 
videoconference hearing with this Veterans Law Judge.  He 
testified to the effect that he was forced to retire from his 
job as a truck driver because his hearing loss interfered 
with communication and could be a safety hazard.  His wife 
reported that he could not hear a telephone.  

Conclusion

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides that where the decibels losses are all 55 or 
more, Table VIa can be used if it will result in higher 
numeric designations.  In this case, the use of Table VIa 
would produce a numeric designation of VI for each ear.  That 
is not higher.  When these numeric designations are applied 
to the rating criteria, the result would only be a 30 percent 
rating.  

While the Veteran may feel that his hearing loss disability 
is so substantial that it warrants a higher rating, the 
findings of trained and certified medical professionals using 
accepted techniques and testing equipment are significantly 
more probative in determining the extent of the disability 
and whether it approximates any applicable criteria for a 
higher rating.  Here, the test results repeatedly 
demonstrated that the Veteran's hearing loss does not exceed 
the criteria for a 50 percent rating.  The audiometric test 
results provide a preponderance of evidence in this case.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the bilateral 
hearing loss has not significantly changed and uniform rating 
is appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 50 
percent rating.  

Duodenal Deformity with Associated Hypermotility

The current claim is dated in December 2005 and was received 
on January 4, 2006.  In order to determine that the correct 
rating codes are being used, the Board has reviewed and 
discussed the history of the service-connected disability.  
Particular consideration has been given to medical evidence 
generated in the year before the claim was received.  See 
38 C.F.R. §§ 3.157, 3.400(o) (2009).  

There are no specific rating criteria for duodenal deformity 
with associated hypermotility.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2009).  

A 10 percent rating had previously been assigned as analogous 
to the criteria of diagnostic code 7305.  A mild duodenal 
ulcer, with recurring symptoms once or twice yearly, will be 
rated as 10 percent disabling.  A moderate duodenal ulcer, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations, will be rated as 20 percent 
disabling.  A moderately severe duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, will be rated as 40 percent disabling.  A 
severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, will 
be rated at 60 percent disabling.  38 C.F.R. § 4.114, Code 
7305 (2009).  

In April 2009, a DRO at the RO granted a 30 percent rating 
for the service-connected duodenal deformity with associated 
hypermotility, effective March 31, 2005.  The grant was made 
under diagnostic codes 7305 and 7319.  A mild irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), with 
disturbances of bowel function with occasional episodes of 
abdominal distress will be rated as noncompensable.  A 
moderate irritable colon syndrome, with frequent episodes of 
bowel disturbance with abdominal distress will be rated as 10 
percent disabling.  A severe irritable colon syndrome, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress will be rated as 30 
percent disabling.  This is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.114, Code 7319 (2009).  

The Board has carefully considered the history of the 
Veteran's gastrointestinal complaints.  See 38 C.F.R. § 4.1 
(2009).  On VA examination in August 1976, he complained of 
stomach problems that came and went.  They were described as 
heartburn and occasional diarrhea, with no nausea or 
vomiting.  Objectively, his abdomen was soft without masses.  
There was mild tenderness in the lower abdomen.  Fluoroscopic 
and radiographic studies of the upper gastrointestinal tract 
disclosed a minimal duodenal deformity and associated 
hypermotility, with a normal small bowel pattern.  There were 
no abnormalities of the esophagus or stomach.  There was no 
evidence of irritability or ulceration.  There was no delay 
in emptying of the stomach with some evidence of 
hypermotility with barium in the transverse colon.  There was 
a normal small bowel pattern throughout.  In October 1976, 
the RO granted service connection for duodenal deformity and 
associated hypermotility, assigning a noncompensable rating.  

The Veteran had a hepatobiliary study for right upper 
quadrant pain, at a private hospital in November 2001.  The 
study was reported to be consistent with cystic duct 
obstruction, which in turn was said to be consistent with 
cholecystitis.  Cholecystitis is an inflammation of the gall 
bladder.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 316 (28th 
ed., 1994).  

The Veteran had a esophagogastroduodenoscopy at a private 
hospital in January 2002.  The impression was mild gastritis 
and an otherwise normal upper endosopy.  It was commented 
that the Veteran's symptoms were likely to be due to 
gastroparesis.  Gastroparesis is paralysis of the stomach.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 682 (28th ed., 
1994).  

A May 2002 VA clinical note shows the Veteran had had gall 
bladder surgery that year and reported his stomach was worse 
since then.  He particularly complained of off and on 
diarrhea and constipation.  Objectively, his weight was 
stable; his blood pressure was still too high; his abdomen 
was soft; and he had normal bowel sounds.  Diagnoses were 
adult onset diabetes mellitus, hypertension, cardiovascular 
disease, and irritable bowel syndrome.  An upper 
gastrointestinal imaging study with a barium enhancement was 
done by VA in May 2002.  It showed a normal esophagus, 
stomach, and duodenum.  It was specified that there was no 
evidence of duodenal deformity.  VA clinical notes for June 
2002 and September 2002 reflect similar findings and 
diagnoses.  

In a letter dated in July 2002, a private gastroenterologist, 
M. R. H., M.D. reported following the Veteran for chronic 
vague abdominal pains.  The Veteran had a history of 
hypertension, gastroparesis, and stroke.  He had been 
diagnosed with gastroparesis according to a gastric emptying 
time study at a private facility in July 2001.  He had a good 
response to one medication but did not want to take it, as it 
would impair his ability to work as a truck driver.  He was 
switched to another medication with less satisfactory 
results.  Objectively, the Veteran's abdomen was soft and 
minimally tender in the periumbilical area, without rebound 
or distension.  Bowel sounds were active.  Neither 
hepatosplenomegaly nor masses were present.  The impression 
was gastroparesis, gastroesophageal reflux disease, and 
constipation and diarrhea.  

In September 2002, the Dr. M. R. H. wrote that the Veteran 
was seen for chronic abdominal pain.  He was noted to have a 
history of hypertension, gastroparesis, and a stroke.  It was 
reported that he had symptoms 5 to 6 times the previous year 
and 5 times, already, that year.  Each episode lasted more 
than 10 days.  The doctor suspected the symptoms were 
continuous, unless the Veteran took medication to suppress 
them.  The main symptoms were nausea, vomiting, and bloating.  
Those were typical symptoms of delayed gastric emptying.  The 
Veteran's symptoms were 50 percent to 75 percent controlled 
with medication.  Physical examination showed the Veteran 
weighed 222 pounds.  The abdomen was soft and minimally 
tender in the periumbilical area, without rebound or 
distension.  Bowel sounds were active.  Neither 
hepatosplenomegaly nor masses were present.  The impression 
was gastroparesis with persistent symptoms for at least the 3 
years that the doctor had been following him.  He required 
two medications to control the symptoms.  He also had 
gastroesophageal reflux disease and was doing fairly well on 
medication.  Additionally, he suffered from alternating 
constipation and diarrhea.  The doctor expressed the opinion 
that those symptoms were not related to the gastroparesis.  
The Veteran might have a mild case of irritable bowel 
syndrome to explain that.  The doctor noted that the nausea 
and vomiting were explained by the findings on the Veteran's 
gastric emptying time, which he related to the gastroparesis.  

In October 2002, the RO continued a 10 percent rating for 
duodenal deformity with associated hypermotility.  The 
Veteran did not appeal.  

In late October 2002, Dr. M. R. H. wrote that the Veteran 
sough treatment following another episode of nausea and 
vomiting.  He had gone to a VA emergency room and it was felt 
that he was having an episode of gastritis.  He continued to 
have trouble with nausea, vomiting and bloating, which were 
typical symptoms of delayed gastric emptying.  His symptoms 
were 50 to 75 percent controlled by medication and he would 
have continuous symptoms without medication.  The impression 
was gastroparesis with persistent symptoms for at least the 3 
years, gastroesophageal reflux disease, and alternating 
constipation and diarrhea.  

In December 2002, Dr. M. R. H. reported that the Veteran 
continued to have recurrent nausea and epigastric discomfort.  
He was bloated most of the time.  Examination revealed his 
abdomen was soft.  It was tender in the peri-umbilical and 
epigastric areas, without rebound or distension.  The primary 
diagnosis was gastroparesis.  The doctor expressed the 
opinion that the Veteran's symptoms appeared to be related to 
his stomach, which had been shown to have delayed emptying.  
Diagnoses also included an episode of chest discomfort with a 
gas bubble and gastroesophageal reflux disease.  

The report of a December 2002 VA gastroenterology consult 
shows the Veteran complained of having chronic abdominal pain 
for more than 25 years.  His history was noted to include H. 
pylori infection, erosive antral gastritis, hiatal hernia 
with gastroesophageal reflux (GERD), history of multiple 
duodenal ulcers, redundant sigmoid, and history of internal 
hemorrhoids.  Bowel sounds were present in all quadrants of 
the abdomen.  The abdomen was soft, nondistended, and 
nontender.  There was no hepatosplenomegaly, masses, bruits, 
hernias, ascities, or spider angiomas.  The assessment was an 
irritable bowel syndrome.  

In September 2003, the Veteran told Dr. M. R. H. that he was 
doing about the same, with continued symptoms of bloating, 
fullness, and nausea.  Vomiting episodes had been infrequent.  
He continued to use medication to control his symptoms of 
gastroparesis.  There were no new complaints.  The abdomen 
was soft, non-tender, and not distended.  Neither 
hepatosplenomegaly nor masses were present.  Bowel sounds 
were active.  The primary impression was gastroparesis.  As 
to chest discomfort, he was no longer having episodes of 
chest pain.  As to gastroesophageal reflux disease, the 
burning part of his gastrointestinal symptoms was under good 
control.  

In May 2004, the Veteran had blood tests.  Results were 
consistent with a sickle cell trait.  There were no results 
consistent with anemia.  

In October 2004, Dr. M. R. H. reported that the Veteran had 
run out of medication and was having trouble with nausea.  
There was no other complaint.  He had no hematochezia, 
melena, or hematemesis.  The problem with bloating had been 
going on for the past few years.  On physical examination, he 
appeared to be in good health.  The abdomen was soft, non-
tender, and not distended.  Neither hepatosplenomegaly nor 
masses were present.  Bowel sounds were active.  The 
impression was gastroparesis, gastroesophageal reflux 
disease, and monoclonal gammopathy.  

In April 2005, Dr. M. R. H. saw the Veteran for follow-up and 
reviewed a VA letter telling him that the 10 percent rating 
was continued because he did not have continuous moderate 
manifestations.  The Veteran felt he had continuous moderate 
manifestations, as he had continuous episodes of nausea, 
bloating, and fullness.  He used medication on a constant 
basis and could not function without it.  Even with the 
medication, he was not symptom free and had only a 50 percent 
improvement.  

In October 2005, Dr. M. R. H. discussed a follow-up visit 
with the Veteran.  It was noted that his disability had been 
increased to 30 percent.  He related continued periods of 
alternating constipation and diarrhea.  His abdominal pain 
and bloating were less.  He did not have to strain.  There 
was no hematochezia or melena.  There was no nausea, 
vomiting, heartburn, or dysphagia.  The impression was severe 
gastroparesis, documented by gastric emptying time.  
Medication was discussed.  The impression included 
gastroesophageal reflux disease, and monoclonal gammopathy, 
which the doctor felt was secondary to inflammatory disease.  

In November 2005, Dr. M. R. H. asserted that the Veteran had 
severe gastroparesis, as documented by obtaining gastric 
emptying time.  His symptoms remained under fair control with 
medication.  The Veteran reported that he continued to be 
constipated, particularly over the last two weeks.  His 
bowels were now moving, but he had to strain.  Milk of 
magnesia produced a bowel movement.  The impression included 
severe gastroesophageal reflux disease, and monoclonal 
gammopathy, which the doctor felt was secondary to 
inflammatory disease.  

VA clinical notes show that, in November and December 2005, 
the Veteran weighed 216 pounds.  In January 2006, he weighed 
220 pounds.  In July 2006, he weighed 217.7 pounds.  VA also 
did blood tests in July 2006 and there were no findings 
indicative of anemia.  

In January 2006, private gastroenterologist, Dr. M. R. H., 
noted the Veteran had a history of gastroesophageal reflux 
disease, gastroparesis, hypertension, and stroke.  From a 
gastrointestinal stand point, his main problem was worsening 
bloating and fullness and more symptoms of gastroparesis due 
to less control of his blood sugar, since he started on 
Prednisone.  Physical examination showed the Veteran weighed 
220 pounds.  His abdomen was soft, with right and left lower 
quadrant tenderness.  Neither hepatosplenomegaly nor masses 
were present.  Bowel sounds were active.  The impression was 
severe gastroparesis which was documented by prolonged 
gastric emptying time.  Other diagnoses included 
gastroesophageal reflux disease and monoclonal gammopathy.  
It was noted that the Veteran was seeing other doctors for 
deafness.  The reports from Dr. M. R. H. followed the Veteran 
through January 2006 without indication of anemia or weight 
loss.  

The report of the April 2006 VA gastrointestinal examination 
reflects multiple gastrointestinal complaints dating back to 
service.  Specifically, the Veteran complained of alternating 
diarrhea and constipation since service.  He had no vomiting, 
hematamesis or melena.  He had been on medication for several 
years, with moderate response.  There were no circulatory 
disturbances after meals and no hypoglycemic reactions.  The 
Veteran reported having constipation, alternating with 
diarrhea, on a daily basis.  He also reported episodes of 
colic with lower abdominal pain.  Distension was said to 
happen every day and wake him up at night.  It had been 
happening for several years and was of mild to moderate 
severity.  Physical examination of his abdomen showed it to 
be benign and non-tender.  There was no evidence of ulcer 
disease.  There was no weight gain or loss.  There were no 
signs of anemia.  There was no pain or tenderness.  The 
diagnosis was irritable bowel disease requiring daily 
medication and dietary therapy.  It was noted that the 
Veteran was service-connected for duodenal deformity with 
associated hypermotility and there was no evidence of 
duodenal deformity at that time.  

The Veteran had a esophagogastroduodenoscopy at a private 
hospital in October 2006.  The impression was: mild 
esophagitis seen in the lower third of the esophagus, reflux 
induced, mucosa appeared edematous and erythematous; mild 
gastritis found in the antrum, muscosa appeared edematous, 
erythematous, and erosive; normal duodenal bulb and second 
portion of the duodenum; and diabetic gastroparesis.  The 
antral biopsy was read as showing mild antral gastritis.  

In January 2007, the Veteran was weighed at 226 pounds.  

The report of the December 2007 VA gastrointestinal 
examination reflects a long history of ulcer disease, delayed 
gastric emptying and erosive antral gastritis.  The claims 
folder and tests results were reviewed.  The Veteran had no 
vomiting, hematemesis, or melena.  The Veteran was taking 
medication with a moderate response.  There were no 
circulatory disturbances after meals, hypoglycemic reactions, 
or constipation.  The Veteran had diarrhea and episodes of 
colic and distension.  Physical examination showed the 
abdomen was soft without masses.  There was no weight gain or 
loss.  There were no signs of anemia.  There was no pain or 
tenderness.  The diagnoses were duodenal ulcers, resolved, 
delayed gastric emptying, and gastritis.  

The Veteran had a VA gastrointestinal examination in February 
2009.  He reported continued midepigastric pain.  It was 
noted that he had a history of delayed gastric emptying and 
erosive gastritis.  He was on medication for delayed gastric 
emptying.  He described a gnawing or burning pain with a 
frequency of daily or more often.  It occurred one to several 
hours after eating, was located in the epigastic area, and 
lasted one hour.  He also reported nausea, on a daily basis, 
and persistent diarrhea 1 to 4 times daily.  There were no 
other symptoms.  It was commented that the diarrhea was from 
an irritable bowel syndrome, which was not under evaluation 
at the time.  Physical examination revealed that the Veteran 
weighed 224 pounds, which represented a weight gain of less 
than 10 percent.  There were no signs of significant weight 
loss, malnutrition or anemia.  The examination was normal 
with no masses or tenderness.  It was noted that a ventral 
hernia was not related to the condition being evaluated.  

In September 2009, the Veteran gave sworn testimony to this 
Veterans Law Judge in a videoconference hearing.  He 
testified to the effect that he was always bloated and had 
gas.  He could not eat certain foods or even drink water, 
because they "just tear my stomach up."  He also stated 
that he had to stay close to a restroom because he had 
constant diarrhea, every day.  His wife affirmed that 
everything hurt his stomach and he had to use the bathroom 
frequently.  

Conclusion

There are no rating criteria specifically for the service-
connected duodenal deformity or the associated hypermotility.  
Consequently, the disability is rated by analogy.  38 C.F.R. 
§ 4.20 (2009).  See above.  In April 2009, a DRO at the RO 
rated the disability by analogy to irritable bowel syndrome.  
That is not to say that service connection was granted for 
irritable bowel syndrome.  It is simply that the DRO felt the 
functions affected, as well as the anatomical localization 
and symptomatology were closely analogous to those of a 
severe irritable bowel syndrome.  He assigned a 30 percent 
rating by analogy to a severe irritable bowel syndrome based 
on the reports that the Veteran suffers from chronic and 
constant symptoms.  That is the highest rating under the 
criteria for an irritable bowel syndrome.  

For a higher rating, an analogy would have to be drawn with 
another disability.  For years, the disability was rated by 
analogy with a duodenal ulcer under diagnostic code 7305.  
Under those criteria, the next higher rating, 40 percent, 
requires impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  In 
this case, there is no competent medical evidence of anemia 
or weight loss, or an associated impairment of health.  Back 
in 2002, before the current claim, the Veteran told his 
private physician that he had that level of frequency and 
severity.  However, it appears that while the Veteran still 
has some symptoms, he has responded to medication, which 
keeps the symptoms under much better control.  It does not 
appear that, at any time since a year before his claim was 
received in January 2006, the Veteran has had a level of 
frequency or severity that approximates the criteria for a 40 
percent rating.  Similarly, the medical reports show that he 
does not have the pain, periodic vomiting, recurrent 
hematemesis, melena, anemia, or weight associated with a 60 
percent disability.  38 C.F.R. § 4.114, Code 7305.  The Board 
has reviewed the rating code and does not find anything in 
the rating schedule that would provide a higher rating for 
the service-connected manifestations shown in this case.  
38 C.F.R. § 4.114.  

Here again, while the Veteran may feel that his service-
connected gastrointestinal disability is symptomatic to such 
an extent that a higher rating is warranted, the medical 
reports from his private physician and VA medical personnel 
provide a preponderance of evidence which establishes that 
his symptoms do not approximate any applicable criteria for a 
rating in excess of the current 30 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the duodenal 
deformity with associated hypermotility has not significantly 
changed and uniform rating is appropriate in this case.  At 
no time during the rating period has the disability exceeded 
the criteria for a 30 percent rating.  


ORDER

An initial schedular disability rating in excess of 50 
percent for a bilateral hearing loss disability is denied.  

A schedular disability rating in excess of 30 percent for 
duodenal deformity with associated hypermotility is denied.  



REMAND

In a decision dated in April 2009, a DRO at the RO granted 
compensation for the Veteran's left ear hearing loss under 
the provisions of 38 U.S.C.A. § 1160, effective March 31, 
2004.  In June 2009, the RO received the Veteran's notice of 
disagreement (NOD) with the effective date.  A statement of 
the case (SOC) on this matter has yet to be issued.  

In a May 2009 rating decision, the RO denied TDIU.  The 
Veteran's NOD on that issue was received later that month.  A 
SOC on this matter has yet to be issued.  

Where a claimant files a notice of disagreement and the RO 
has not issued a SOC, the issue must be Remanded to the RO 
for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Thus, the effective date and TDIU issues must be remanded for 
SOC's.  

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  In 
this instance, it has been argued that the service-connected 
disabilities at issue prevent the Veteran from pursuing 
substantially gainful employment and his representative 
concluded the September 2009 videoconference hearing by 
requesting extraschedular consideration.  The April 2009 DRO 
decision that granted the current ratings did not discuss 
extraschedular evaluation or otherwise indicate that the 
possibility of an extraschedular rating was considered.  
Since it would be potentially prejudicial to the Veteran for 
the Board to consider that aspect of these claims in the 
first instance, the rating claims must be remanded to the 
agency of original jurisdiction (AOJ) for extraschedular 
consideration.  

Accordingly, the issues pertaining to extraschedular rating, 
earlier effective dates, and TDIU are REMANDED for the 
following action:

1.  The AOJ should re-adjudicate the 
claims of entitlement to an effective 
date earlier than March 31, 2004 for 
service connection for a bilateral 
hearing loss disability and a 50 
percent rating, and for entitlement to 
a total disability rating for 
compensation purposes based on 
individual unemployability (TDIU).  If 
either benefit remains denied, the 
appellant and his representative should 
be provided a SOC.  An appropriate 
period of time should be allowed for a 
substantive appeal.  

The Board emphasizes that the Veteran 
must file a substantive appeal in 
response to the above SOC's or the 
Board will not have jurisdiction to 
review these matters.  

2.  The AOJ should adjudicate the 
claims of entitlement to an 
extraschedular disability rating in 
excess of 50 percent for a bilateral 
hearing loss disability, and 
entitlement to an extraschedular 
disability rating in excess of 30 
percent for duodenal deformity with 
associated hypermotility.  If either 
benefit remains denied, the appellant 
and his representative should be 
provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


